DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 05/24/2022 response includes: (a) the specification is currently amended; (b) claims 21-23 are new; (c) claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are currently amended; (d) claims 3, 7, 10, 14 and 17 are original; (e) claims 4, 11 and 18 are cancelled; and (e) the grounds for rejection set forth in the 01/12/2022 office action are traversed.  Claims 1-3, 5-10, 12-17 and 19-23 are currently pending and an office action on the merits follows.
Response to Arguments
3.	Applicant’s arguments filed 05/24/2022 with respect to the outstanding claims 1-3, 5-10, 12-17 and 19-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of all outstanding claims is made in view of U.S. Patent Pub. No. 2016/0267883 A1 to Bibikar et al. (“Bibikar”), which was cited on the 05/24/2022 information disclosure statement filed by applicant, in view of the previously-cited prior art reference U.S. Patent Pub. No. 2014/0337649 A1 to Biswas et al. (“Biswas”).  
As to the grammar issue of “on-die cache” being grammatically incorrect, applicant can amend this limitation in the objected to portions of the specification and claims to either “an on-die cache”, “at least one on-die cache”, or some other grammatically correct way.  Note that paragraph 0015 of applicant’s originally filed specification already includes the grammatically correct phrase “an on-die display buffer”.
Specification Objections
4.	The title needs to be changed from “REFRESHING DISPLAYS USING ON-DIE CACHE” to be grammatically correct such as “REFRESHING DISPLAYS USING AN ON-DIE CACHE” or “REFRESHING DISPLAYS USING AT LEAST ONE ON-DIE CACHE” to be grammatically correct.  Appropriate correction is required.  Appropriate correction is required.  See MPEP §608, ¶7.29.
5.	The abstract’s portion that includes “Refreshing displays using on-die cache…” needs to be changed to be grammatically correct, e.g., “Refreshing displays using an on-die cache” or “Refreshing displays using at least one on-die cache”.  Appropriate correction is required.  See MPEP §608, ¶7.29.
6.	The specification at paragraphs 0003-0009, 0011, 0013, 0016, 0024, 0030, 0033, 0036, 0038, 0040, 0043-0044 of the originally filed specification each include “on-die cache”, which needs changed to be made grammatically correct, e.g., “an on-die cache” or “at least one on-die cache”.  Appropriate correction is required.  Appropriate correction is required.  See MPEP §608, ¶7.29.
Claim Objections
7.	Claims 1-3, 5-10, 12-17 and 19-23 are objected to because of the following informalities: 
	Claim 1 at line 1 needs to be changed from “using on-die cache” to “using an on-die cache” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 2-3, 5-7 and 21 that depend upon claim 1.
	Claim 8 at line 1 needs to be changed from “using on-die cache” to “using an on-die cache” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 9-10, 12-14 and 22 that depend upon claim 8.
	Claim 15 at line 3 needs to be changed from “using on-die cache” to “using an on-die cache” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 16-17, 19-20 and 23 that depend upon claim 15.
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5-10, 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0267883 A1 to Bibikar et al. (“Bibikar”) in view of U.S. Patent Pub. No. 2014/0337649 A1 to Biswas et al. (“Biswas”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 1, Bibikar discloses a method of refreshing a display(144)(FIG. 1; ¶¶0016, 0022, 0024-0027) using on-die cache(120,132, 134)(FIG. 1; ¶¶0011, especially – “memory 132, or portions thereof, may be incorporated in the processor 120”, 0016, especially – “display controller 140…retrieving image data from the memory 132 and outputting display signals to the display 144.  The display controller 140 may include an internal memory buffer 1432, for example a first-in-first-out (FIFO) buffer 142, that stores image data for display on the display 144.  The display controller 140…may be integrated with the processor 120”), the method (FIG. 1: 144; ¶¶0016, 0022, 0024-0027) comprising: determining that a static display condition has been met (FIG. 2: 202; ¶¶0020, 0025); storing, in cache memory(132, 134)(FIG. 1; ¶¶0011, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”) of a processor(120)(FIG. 1; ¶0024), first display data (FIG. 1: 132, 134; ¶0024); causing, responsive to the storing (FIGs. 1, 3: 132, 134, 302; ¶¶0021, 0024, 0025, especially – “the computing device 100 determines whether the image data is static…If the image is static, the method 300 advances to block 308”, 0026), a memory subsystem(unused banks of memory in 132 or 146)(FIG. 1; ¶¶0010, especially – “data storage device 146”, 0030 – unused banks of memory in 132, i.e., banks other than the bank including the display buffer 134) to enter a reduced-power state (FIGs. 1, 3: unused banks of memory in 132, 146, 308; ¶¶0010, 0021, especially – “The power management module 204 may power-gate or clock-gate functional blocks or other components, cause memory to enter self-refresh mode, or otherwise reduced the power consumption of the components.  The power management module 204 may keep the display controller 140, the transaction router 128, the display buffer 134, and/or any other components required to refresh the display 144 powered on during the display refresh standby mode”; 0026 – during the low-power display refresh standby mode, power management module 203 of processor 120 controls components other than 128, 134, 140, 144 to be in a reduced power state using power-gating or clock-gating); and displaying the first display data (FIG. 1: 132, 134; ¶0024) from the cache memory(132, 134)(FIG. 1; ¶¶0022, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”, 0027).
	Bibikar does not expressly disclose refreshing displays using on-die cache.

    PNG
    media_image4.png
    3299
    3264
    media_image4.png
    Greyscale

	Biswas discloses refreshing displays(20)(Fig. 1; ¶¶0021, 0027-0029) using on-die cache(36)(Fig. 1: 10; ¶¶0021, 0025).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar with Biswas to provide a method of refreshing a display using on-die cache that is able to display more content to one or more users.

	As to claim 2, Bibikar and Biswas teach the method of claim 1, as applied above.
Bibikar further discloses wherein the determining that the static display condition has been met (FIG. 2: 202; ¶¶0020-0021, 0025) comprises: determining that a static image is to be displayed (FIG. 2: 202; ¶¶0020, 0025).
Biswas further discloses wherein determining that a static display condition has been met (¶¶0027-0028) comprises: determining that a static image is to be displayed (¶0027); and determining that one or more clients(24, 28, 34)(Fig. 1; ¶0028) of a memory subsystem(36: 40A-40B)(Fig. 1; ¶0028) are idle (Fig. 1: 36: 40A-40B; ¶0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide a method of refreshing displays using on-die cache that does not interfere with the processing of data that could result in the display of a dynamic/non-still image.

As to claim 3, Bibikar and Biswas teach the method of claim 1, as applied above.
Bibikar further discloses wherein the cache memory(132, 134)(FIG. 1; ¶¶0011, 0024) comprises last level cache (LLC) memory(132, 134)(FIG. 1: 132, 134; ¶¶0011, 0024).

As to claim 5, Bibikar and Biswas teach the method of claim 1, as applied above.
Bibikar further discloses wherein the determining that the static display condition has been met (FIG. 2: 202; ¶¶0020-0021, 0025) is performed by a part(202)(FIG. 2; ¶0019) of the processor(120)(FIG. 1: 202; ¶0019), and the method further comprises sending, by the part(202)(FIG. 2; ¶0019) of the processor(120)(FIG. 1: 202; ¶0019) to another part(204)(FIG. 2; ¶0019) of the processor(120)(FIG. 1; ¶0019), an indication that the static display condition has been met (¶0020, especially – “The display driver module 202 may signal other components of the computing device 100, such as the power management module 204, that the display image is static, allowing the computing device 100 to be brought into the display refresh standby mode”); and the processor(120)(FIG. 1; ¶¶0011, especially – “memory 132, or portions thereof, may be incorporated in the processor 120”) includes an operating system (FIG. 1: 120, 132; ¶0013).
Biswas further discloses wherein determining that a static display condition (¶¶0027-0029) has been met is performed by an operating system (Figs. 1, 3: 28; ¶¶0021, 0034, 0041-0042 – an operating system run on one or more processors {Fig. 1: 28} controls all of the operations of the system shown in Fig. 1 including determining, via software, if a static display condition has been met), and the method further comprises sending, by the operating system to the processor(22)(Fig. 1; ¶¶0024, 0029, 0034 - an operating system run on one or more processors {Fig. 1: 28} controls all of the operations of the system shown in Fig. 1 including the sending of an indication to processor {Fig. 1: 22} to disable power management mechanism, which is an indication that the display condition has been met.  With the power management mechanism disabled the cache {Fig. 1: 36} remains powered up and at full size to store frame data), an indication to that the static display condition has been met (¶¶0027-0029).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide a method of refreshing displays using on-die cache that is implemented using a simplified device (i.e., the processor carries out function with an operating system instead of using another application that must be managed by an operating system) and is able to be updated/upgraded (i.e., an operating system may be readily updated/upgraded).

As to claim 6, Bibikar and Biswas teach the method of claim 1, as applied above.
Biswas further discloses further comprising: determining (Fig. 3: Start: Idle Display State, Dynamic Display? No; ¶0042) that that the static display condition (¶¶0027-0028) is no longer met (Fig. 3: Start: Idle Display State, Dynamic Display? No; ¶0042); loading second display data(a frame of display data differing from a previous frame of display data)(Fig. 3: 60, 66; ¶0042) from memory(12)(Fig. 1; ¶¶0021-0022, 0025, 0028 – when a frame of display data differing from a previous display of frame data is detected, then the idle state is changed to the dynamic state so that this frame of display data is loaded from the memory {Fig. 1: 12} into the displays {Fig. 1: 20} without first being stored in the cache {Fig. 1: 36}); and displaying the second display data(a frame of display data differing from a previous frame of display data)(Fig. 3: 66; ¶¶0026, especially – “The image being displayed by the display may be referred to as dynamic”, 0042, especially – “dynamic display state (block 66)”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide a method of refreshing displays using on-die cache that is able to display multiple images (e.g., a video sequence or text of an e-book) in which one image of the sequence is either paused by a user (e.g., video paused by a user to take a break or to view intently the content of the image) or has content that does not change during a period of time (e.g., a display of text by an e-book) (¶¶0022, 0027).

As to claim 7, Bibikar and Biswas teach the method of claim 1, as applied above.
Bibikar further discloses further comprising loading the first display data(FIGs. 1, 3: 132, 134, 302; ¶¶0024-0025).
Biswas further discloses further comprising loading the first display data(still image frame data)(¶¶0027-0028) from memory(12: 40A-40B)(Fig. 1: 20, 36; ¶¶0028-0029 – still image frame data is loaded from memory {Fig. 1: 12} into cache {Fig. 1: 36} and subsequently loaded into displays {Fig. 1: 20}). 
The motivation to combine Biswas’ further teachings is set forth above for claim 6.

As to claim 8, Bibikar discloses an apparatus(100)(FIG. 1; ¶0010) for refreshing a display(144)(FIG. 1; ¶¶0016, 0022, 0024-0027) using on-die cache(120,132, 134)(FIG. 1; ¶¶0011, especially – “memory 132, or portions thereof, may be incorporated in the processor 120”, 0016, especially – “display controller 140…retrieving image data from the memory 132 and outputting display signals to the display 144.  The display controller 140 may include an internal memory buffer 1432, for example a first-in-first-out (FIFO) buffer 142, that stores image data for display on the display 144.  The display controller 140…may be integrated with the processor 120”), the apparatus(100)(FIG. 1; ¶0010) configured to perform steps (¶¶0019-0022, 0024-0027, 0030) comprising: determining that a static display condition has been met (FIG. 2: 202; ¶¶0020, 0025); storing, in cache memory(132, 134)(FIG. 1; ¶¶0011, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”) of a processor(120)(FIG. 1; ¶0024), first display data (FIG. 1: 132, 134; ¶0024); and causing, responsive to the storing (FIGs. 1, 3: 132, 134, 302; ¶¶0021, 0024, 0025, especially – “the computing device 100 determines whether the image data is static…If the image is static, the method 300 advances to block 308”, 0026), a memory subsystem(unused banks of memory in 132 or 146)(FIG. 1; ¶¶0010, especially – “data storage device 146”, 0030 – unused banks of memory in 132, i.e., banks other than the bank including the display buffer 134) to enter a reduced-power state (FIGs. 1, 3: unused banks of memory in 132, 146, 308; ¶¶0010, 0021, especially – “The power management module 204 may power-gate or clock-gate functional blocks or other components, cause memory to enter self-refresh mode, or otherwise reduced the power consumption of the components.  The power management module 204 may keep the display controller 140, the transaction router 128, the display buffer 134, and/or any other components required to refresh the display 144 powered on during the display refresh standby mode”; 0026 – during the low-power display refresh standby mode, power management module 203 of processor 120 controls components other than 128, 134, 140, 144 to be in a reduced power state using power-gating or clock-gating), and displaying the first display data (FIG. 1: 132, 134; ¶0024) from the cache memory(132, 134)(FIG. 1; ¶¶0022, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”, 0027).
Bibikar does not expressly disclose refreshing displays using on-die cache.
Biswas discloses refreshing displays(20)(Fig. 1; ¶¶0021, 0027-0029) using on-die cache(36)(Fig. 1: 10; ¶¶0021, 0025).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar with Biswas to provide 
an apparatus for refreshing a display using on-die cache that is able to display more content to one or more users.

As to claim 9, Bibikar and Biswas teach the apparatus of claim 8, as applied above.
Bibikar further discloses wherein determining that a static display condition has been met (FIG. 2: 202; ¶¶0020-0021, 0025) comprises: determining that a static image is to be displayed (FIG. 2: 202; ¶¶0020, 0025).
Biswas further discloses wherein determining that a static display condition has been met (¶¶0027-0028) comprises: determining that a static image is to be displayed (¶0027); and determining that one or more clients(28, 34, 24)(Fig. 1; ¶0028) of a memory subsystem(36: 40A-40B)(Fig. 1; ¶0028) are idle (Fig. 1: 36: 40A-40B; ¶0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide an apparatus for refreshing a display using on-die cache that does not interfere with the processing of data that could result in the display of a dynamic/non-still image.

As to claim 10, Bibikar and Biswas teach the apparatus of claim 8, as applied above.
Bibikar further discloses wherein the cache memory(132, 134)(FIG. 1; ¶¶0011, 0024) comprises last level cache (LLC) memory(132, 134)(FIG. 1: 132, 134; ¶¶0011, 0024).

As to claim 12, Bibikar and Biswas teach the apparatus of claim 8, as applied above.
Bibikar further discloses wherein the determining that the static display condition has been met (FIG. 2: 202; ¶¶0020-0021, 0025) is performed by a part(202)(FIG. 2; ¶0019) of the processor(120)(FIG. 1: 202; ¶0019), and the steps (¶¶0019-0022, 0024-0027, 0030) further comprise sending, by the part(202)(FIG. 2; ¶0019) of the processor(120)(FIG. 1: 202; ¶0019) to another part(204)(FIG. 2; ¶0019) of the processor(120)(FIG. 1; ¶0019), an indication that the static display condition has been met (¶0020, especially – “The display driver module 202 may signal other components of the computing device 100, such as the power management module 204, that the display image is static, allowing the computing device 100 to be brought into the display refresh standby mode”) and the processor(120)(FIG. 1; ¶¶0011, especially – “memory 132, or portions thereof, may be incorporated in the processor 120”) includes an operating system (FIG. 1: 120, 132; ¶0013).
Biswas further discloses wherein determining that a static display condition (¶¶0027-0029) has been met is performed by an operating system (Figs. 1, 3: 28; ¶¶0021, 0034, 0041-0042 – an operating system run on one or more processors {Fig. 1: 28} controls all of the operations of the system shown in Fig. 1 including determining, via software, if a static display condition has been met), and the steps (Fig. 1; ¶¶0027-0029) further comprise sending, by the operating system to the processor(22)(Fig. 1; ¶¶0024, 0029, 0034 - an operating system run on one or more processors {Fig. 1: 28} controls all of the operations of the system shown in Fig. 1 including the sending of an indication to processor {Fig. 1: 22} to disable power management mechanism, which is an indication that the display condition has been met.  With the power management mechanism disabled the cache {Fig. 1: 36} remains powered up and at full size to store frame data), an indication to that the static display condition has been met (¶¶0027-0029).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide an apparatus for refreshing a display using on-die cache that is implemented using a simplified device (i.e., the processor carries out function with an operating system instead of using another application that must be managed by an operating system) and is able to be updated/upgraded (i.e., an operating system may be readily updated/upgraded).

As to claim 13, Bibikar and Biswas teach the apparatus of claim 8, as applied above.
Biswas further discloses wherein the steps (Fig. 1; ¶¶0027-0029) further comprise: determining (Fig. 3: Start: Idle Display State, Dynamic Display? No; ¶0042) that that the static display condition (¶¶0027-0028) is no longer met (Fig. 3: Start: Idle Display State, Dynamic Display? No; ¶0042); loading second display data(a frame of display data differing from a previous frame of display data)(Fig. 3: 60, 66; ¶0042) from memory(12)(Fig. 1; ¶¶0021-0022, 0025, 0028 – when a frame of display data differing from a previous display of frame data is detected, then the idle state is changed to the dynamic state so that this frame of display data is loaded from the memory {Fig. 1: 12} into the displays {Fig. 1: 20} without first being stored in the cache {Fig. 1: 36}); and displaying the second display data(a frame of display data differing from a previous frame of display data)(Fig. 3: 66; ¶¶0026, especially – “The image being displayed by the display may be referred to as dynamic”, 0042, especially – “dynamic display state (block 66)”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide an apparatus for refreshing displays using on-die cache that is able to display multiple images (e.g., a video sequence or text of an e-book) in which one image of the sequence is either paused by a user (e.g., video paused by a user to take a break or to view intently the content of the image) or has content that does not change during a period of time (e.g., unchanging text of a page of an e-book)(¶¶0022, 0027).

As to claim 14, Bibikar and Biswas teach the apparatus of claim 8, as applied above.
Bibikar further discloses wherein the steps (¶¶0020-0022, 0024-0027, 0030) further comprise loading the first display data(FIGs. 1, 3: 132, 134, 302; ¶¶0024-0025).
Biswas further discloses loading the first display data(still image frame data)(¶¶0027-0028) from memory(12: 40A-40B)(Fig. 1: 20, 36; ¶¶0028-0029 – still image frame data is loaded from memory {Fig. 1: 12} into cache {Fig. 1: 36} and subsequently loaded into displays {Fig. 1: 20}). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide a method of refreshing displays using on-die cache that is able to display multiple images (e.g., a video sequence or text of an e-book) in which one image of the sequence is either paused by a user (e.g., video paused by a user to take a break or to view intently the content of the image) or has content that does not change during a period of time of the sequence (e.g., unchanging text of a page of an e-book)(¶¶0022, 0027).

As to claim 15, Bibikar discloses a computer program product disposed upon a non-transitory computer readable medium(132)(FIG. 1: 120; ¶¶0008, 0013, 0019), the computer program product comprising computer program instructions (FIG. 1: 120, 132; ¶¶0008, 0013, 0019, 0028) for refreshing a display(144)(FIG. 1; ¶¶0016, 0022, 0024-0027) using on-die cache(120,132, 134)(FIG. 1; ¶¶0011, especially – “memory 132, or portions thereof, may be incorporated in the processor 120”, 0016, especially – “display controller 140…retrieving image data from the memory 132 and outputting display signals to the display 144.  The display controller 140 may include an internal memory buffer 1432, for example a first-in-first-out (FIFO) buffer 142, that stores image data for display on the display 144.  The display controller 140…may be integrated with the processor 120”) that, when executed, cause a computer system (FIG. 1: 120, 132; ¶¶0008, 0013, 0019, 0028) to perform steps (¶¶0020-0022, 0024-0027, 0030) comprising: determining that a static display condition has been met (FIG. 2: 202; ¶¶0020, 0025); storing, in cache memory(132, 134)(FIG. 1; ¶¶0011, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”) of a processor(120)(FIG. 1; ¶0024), first display data (FIG. 1: 132, 134; ¶0024); causing, responsive to the storing (FIGs. 1, 3: 132, 134, 302; ¶¶0021, 0024, 0025, especially – “the computing device 100 determines whether the image data is static…If the image is static, the method 300 advances to block 308”, 0026), a memory subsystem(unused banks of memory in 132 or 146)(FIG. 1; ¶¶0010, especially – “data storage device 146”, 0030 – unused banks of memory in 132, i.e., banks other than the bank including the display buffer 134) to enter a reduced-power state (FIGs. 1, 3: unused banks of memory in 132, 146, 308; ¶¶0010, 0021, especially – “The power management module 204 may power-gate or clock-gate functional blocks or other components, cause memory to enter self-refresh mode, or otherwise reduced the power consumption of the components.  The power management module 204 may keep the display controller 140, the transaction router 128, the display buffer 134, and/or any other components required to refresh the display 144 powered on during the display refresh standby mode”; 0026 – during the low-power display refresh standby mode, power management module 203 of processor 120 controls components other than 128, 134, 140, 144 to be in a reduced power state using power-gating or clock-gating), and displaying the first display data(FIG. 1: 132, 134; ¶0024) from the cache memory(132, 134)(FIG. 1; ¶¶0022, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”, 0027).
Bibikar does not expressly disclose refreshing displays using on-die cache.
Biswas discloses refreshing displays(20)(Fig. 1; ¶¶0021, 0027-0029) using on-die cache(36)(Fig. 1: 10; ¶¶0021, 0025).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar with Biswas to provide a 
a computer program product for refreshing displays using on-die cache that is able to display more content to one or more users.

As to claim 16, Bibikar and Biswas teach the computer program product of claim 15, as applied above.
Bibikar further discloses wherein the determining that the static display condition has been met (FIG. 2: 202; ¶¶0020-0021, 0025) comprises: determining that a static image is to be displayed (FIG. 2: 202; ¶¶0020, 0025).
Biswas further discloses wherein the determining that the static display condition has been met (¶¶0027-0028) comprises: determining that a static image is to be displayed (¶0027); and determining that one or more clients(28, 34, 24)(Fig. 1; ¶0028) of a memory subsystem(36: 40A-40B)(Fig. 1; ¶0028) are idle (Fig. 1: 36: 40A-40B; ¶0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide a computer program product for refreshing displays using on-die cache that does not interfere with the processing of data that could result in the display of a dynamic/non-still image.

As to claim 17, Bibikar and Biswas teach the computer program product of claim 15, as applied above.
Bibikar further discloses wherein the cache memory(132, 134)(FIG. 1; ¶¶0011, 0024) comprises last level cache (LLC) memory(132, 134)(FIG. 1: 132, 134; ¶¶0011, 0024).

As to claim 19, Bibikar and Biswas teach the computer program product of claim 15, as applied above.
Bibikar further discloses wherein the determining that the static display condition has been met (FIG. 2: 202; ¶¶0020-0021, 0025) is performed by a part(202)(FIG. 2; ¶0019) of the processor(120)(FIG. 1: 202; ¶0019), and the steps (¶¶0019-0022, 0024-0027, 0030) further comprise sending, by part(202)(FIG. 2; ¶0019) of the processor(120)(FIG. 1: 202; ¶0019) to another part(204)(FIG. 2; ¶0019) of the processor(120)(FIG. 1; ¶0019), an indication that the static display condition has been met (¶0020, especially – “The display driver module 202 may signal other components of the computing device 100, such as the power management module 204, that the display image is static, allowing the computing device 100 to be brought into the display refresh standby mode”) and the processor(120)(FIG. 1; ¶¶0011, especially – “memory 132, or portions thereof, may be incorporated in the processor 120”),  includes an operating system (FIG. 1: 120, 132; ¶0013).
Biswas further discloses wherein determining that a static display condition (¶¶0027-0029) has been met is performed by an operating system (Figs. 1, 3: 28; ¶¶0021, 0034, 0041-0042 – an operating system run on one or more processors {Fig. 1: 28} controls all of the operations of the system shown in Fig. 1 including determining, via software, if a static display condition has been met), and the steps (Fig. 1; 0027-0029) further comprise sending, by the operating system to the processor(22)(Fig. 1; ¶¶0024, 0029, 0034 - an operating system run on one or more processors {Fig. 1: 28} controls all of the operations of the system shown in Fig. 1 including the sending of an indication to processor {Fig. 1: 22} to disable power management mechanism, which is an indication that the display condition has been met.  With the power management mechanism disabled the cache {Fig. 1: 36} remains powered up and at full size to store frame data), an indication to that the static display condition has been met (¶¶0027-0029).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings to provide a computer program product for refreshing displays using on-die cache that is implemented using a simplified device (i.e., the processor carries out function with an operating system instead of using another application that must be managed by an operating system) and is able to be updated/upgraded (i.e., an operating system may be readily updated/upgraded).

As to claim 20, Bibikar and Biswas teach the computer program product of claim 15, as applied above.
Biswas further discloses wherein the steps (Fig. 1; 0027-0029) further comprise: determining that that the static display condition (¶¶0027-0028) is no longer met (Fig. 3: Start: Idle Display State, Dynamic Display? No; ¶0042); loading second display data(a frame of display data differing from a previous frame of display data)(Fig. 3: 60, 66; ¶0042) from memory(12)(Fig. 1; ¶¶0021-0022, 0025, 0028 – when a frame of display data differing from a previous display of frame data is detected, then the idle state is changed to the dynamic state so that this frame of display data is loaded from the memory {Fig. 1: 12} into the displays {Fig. 1: 20} without first being stored in the cache {Fig. 1: 36}); and displaying the second display data(a frame of display data differing from a previous frame of display data)(Fig. 3: 66; ¶¶0026, especially – “The image being displayed by the display may be referred to as dynamic”, 0042, especially – “dynamic display state (block 66)”). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bibikar and Biswas with Biswas further teachings a computer program product for refreshing displays using on-die cache that is able to display multiple images (e.g., a video sequence or text of an e-book) in which one image of the sequence is either paused by a user (e.g., video paused by a user to take a break or to view intently the content of the image) or has content that does not change during a period of time of the sequence (e.g., unchanging text of a page of an e-book)(¶¶0022, 0027).

As to claim 21, Bibikar and Biswas teach the method of claim 1, as applied above.
Bibikar further discloses further comprising: receiving an indication from a display controller(202)(FIG. 2: 204; ¶0020) that the first display data (FIG. 1: 132, 134; ¶0024) has been stored in the cache memory(132, 134)(FIG. 1; ¶¶0011, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”).

As to claim 22, Bibikar and Biswas teach the apparatus of claim 8, as applied above.
Bibikar further discloses herein the steps (¶¶0020-0022, 0024-0027, 0030) further comprise: receiving an indication from a display controller(202)(FIG. 2: 204; ¶0020) that the first display data (FIG. 1: 132, 134; ¶0024) has been stored in the cache memory(132, 134)(FIG. 1; ¶¶0011, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”).

As to claim 23, Bibikar and Biswas teach the computer program product of claim 15, as applied above.
Bibikar further discloses wherein the steps (¶¶0020-0022, 0024-0027, 0030) further comprise: receiving an indication from a display controller(202)(FIG. 2: 204; ¶0020) that the first display data (FIG. 1: 132, 134; ¶0024) has been stored in the cache memory(132, 134)(FIG. 1; ¶¶0011, 0024, especially – “image data may be stored in the display buffer 134 or in other locations of the memory 132”).
Other Relevant Prior Art
10.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2008/0143695 A1 to Juenemann et al. discloses a device having an on-die cache (see e.g., claim 14), which switches display mode to a low power static image self-refresh mode when a displayed image has been static for a predetermined time and switches out of this low power mode when the display buffer changes (see e.g., Abstract; Fig. 3; ¶¶0035-0039).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2007/0109292 A1 to Dahan et al. discloses a display device(225)(FIG. 2; ¶0023) coupled to system(200)(FIG. 2; ¶0023) including a display controller(230)(FIG. 2; ¶0023) that transfers display frames to from a memory(220)(FIG. 2; ¶¶0023-0024) via an interconnect module(250)(FIG. 2; ¶¶0023, 0025) to a display screen(240)(FIG. 2; ¶0024) of the device(225)(FIG. 2; ¶0023), and when the frames do not change over a period of time, then memory storage device(220)(FIG. 2; ¶0027) may be put into a power savings mode by lowering the power and clock signals (¶0027).
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692